July 11, 2016 DREYFUS INSTITUTIONAL PREFERRED TREASURY SECURITIES MONEY MARKET FUND -Premier Shares Supplement to Statutory Prospectus dated September 1, 2015, as Revised March 1, 2016 The following will replace the table in the section entitled "Financial Highlights": Year Ended April 30, Premier Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet a .000 .000 .000 .000 .000 Distributions: Dividends from investment incomenet a (.000) (.000) (.000) (.000) (.000) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%)b .00 .00 .00 .00 .00 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .46 .48 .47 .47 .45 Ratio of net expenses to average net assets .03 .04 .09 .04 .14 Ratio of net investment income to average net assetsb .00 .00 .00 .00 .00 Net Assets, end of period ($ x 1,000) 89,169 112,570 177,413 208,335 231,178 aAmount represents less than $.001 per share. bAmount represents less than .01%. 0467S0716
